UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 20, 2011 DISH NETWORK CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 0-26176 (Commission File Number) 88-0336997 (IRS Employer Identification No.) 9 ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303)723-1000 (Registrant’s telephone number, including area code) DISH DBS CORPORATION (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation) 333-31929 (Commission File Number) 84-1328967 (IRS Employer Identification No.) 9 ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303)723-1000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On April 20, 2011, DISH Network Corporation (“DISH Network”) issued a press release regarding Tivo. A copy of the press release is filed as Exhibit 99.1 to this Form 8-K and is incorporated by reference herein. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit99.1 Press Release “DISH Network and EchoStar Statement Regarding U.S. Federal Court of Appeals Decision On Tivo” dated April 20, 2011 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. DISH NETWORK CORPORATION DISH DBS CORPORATION Date:April 20, 2011 By: /s/ R. Stanton Dodge R. Stanton Dodge Executive Vice President, General Counsel and Secretary 3 EXHIBIT INDEX Exhibit Number Description Exhibit99.1 Press Release “DISH Network and EchoStar Statement Regarding U.S. Federal Court of Appeals Decision On Tivo” dated April 20, 2011 4
